Title: Opinion on the Claim of Oliver Pollock, [27 February 1796]
From: Hamilton, Alexander
To: 


[Philadelphia, February 27, 1796]
At the request of Mr. Pollock I certify that I have a distinct recollection that in the course of conversations with him, respecting his pecuniary claims on the United States, he expressed the idea of his having further claims on the United States beyond those admitted and liquidated; and that I have also some recollection, but indistinct and imperfect, that when a warrant came to be issued for the balance due to him, he objected to the wording of it, as amounting to a declaration that the sum to be paid was to be in full of all demands; and that in consequence of his representation, either words were added to the first warrant, or a new one was made out, altered in conformity to the within copy, that is to say, so as to import in the warrant a full satisfaction for claims liquidated and credited only.
Alexander Hamilton,February 27, 1796.
